Citation Nr: 0617836	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  04-07 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Crohn's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from September 1943 to May 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied entitlement to Crohn's 
disease. 

The veteran presented testimony at a personal hearing in May 
2006 before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

The veteran seeks entitlement to service connection for 
Crohn's disease.  The veteran claims that his service medical 
records do not include treatment records for a period of 
hospitalization at Guantanamo Bay in Cuba.  At a personal 
hearing in May 2006, the veteran testified that he had 
received treatment in the late 1950s for an upset stomach.  
He also stated that he had been hospitalized and treated in 
the 1970s by a private doctor for inflammation of his small 
intestine, pancreas and stomach.  As these records are not in 
the claims file, and might be relevant to his claim, the 
veteran should be requested to furnish identifying 
information and after the receipt of such information, the RO 
should attempt to secure the identified records.  

Accordingly, the case is REMANDED for the following action:

1.  Request service medical records for a 
period of hospitalization at Guantanamo 
Bay in Cuba in 1945/1946.

2.  After securing additional identifying 
information and any necessary 
authorization, request medical treatment 
records for treatment of the veteran from 
the following:

a)  Claremont Hospital, Belleville, 
New Jersey, treatment in the 1950s 
and 1970s,

b)  Clara Maass Medical Center, 
Belleville, New Jersey, treatment in 
the 1950s and 1970s,

c)  Dr. Phil Rispoli in the 1970s.  

d)  Newark City Hospital, Newark, 
New Jersey, treatment of an upset 
stomach in the late 1950s,

e)  Sloan Kettering Hospital on 68th 
Street in New York City, a 
scope/biopsy of the stomach 
performed in the 1970s.

3.  Thereafter, readjudicate the claim.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

